Affirmed and Memorandum Opinion filed December 15, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00583-CV

LEROY GREER, BERNICE GREER, AND ALL OTHER OCCUPANTS OF
   8306 KELSEY PASS, MISSOURI CITY, TEXAS 77459, Appellants
                                        V.
        JP MORGAN MORTGAGE ACQUISITION CORP., Appellee

                On Appeal from the County Court at Law No. 5
                          Fort Bend County, Texas
                   Trial Court Cause No. 21-CCV-069602

                  MEMORANDUM OPINION

      In this appeal of a forcible detainer judgment, appellants Leroy and Bernice
Greer argues in their sole issue that the county court lacked jurisdiction to sign a
summary judgment in favor of appellee JP Morgan Mortgage Acquisition Corp.
(“JPM”).    For the reasons we explain below, we disagree with the Greers’
contention and conclude that the county court possessed jurisdiction when it signed
the judgment. There being no other challenge to the court’s judgment, we affirm
the judgment.

                                         Background

         JPM bought the Greers’ property at a non-judicial foreclosure sale. After the
Greers failed to vacate the premises, JPM filed an eviction suit in justice court.
JPM obtained a judgment for immediate possession of the property from the justice
court.

         The Greers appealed the justice court’s judgment, and the appeal was
assigned to Fort Bend County Court at Law No. 5. After the Greers perfected their
appeal to County Court No. 5, the justice court issued a writ of possession. The
Greers filed an emergency request in the justice court “to cease the writ of
possession.” The Greers also filed a petition for writ of mandamus in Fort Bend
County Court at Law No. 3, arguing that the justice court abused its discretion in
issuing the writ of possession and in failing to immediately send the case file to the
county court. According to the Greers, the justice court’s actions violated the rules
of civil procedure.1 The justice court eventually recalled the writ and directed the
file to be forwarded to the county court clerk. County Court No. 3 later dismissed
the Greers’ mandamus action as moot.

         In County Court No. 5, JPM moved for summary judgment on its forcible
detainer claim, attaching as evidence the Greers’ original deed of trust and the
substitute trustee’s deed following the foreclosure sale. The county court found



         1
          See Tex. R. Civ. P. 510.10(a) (“Unless otherwise provided by law or these rules, when
an appeal has been perfected, the judge must stay all further proceedings on the judgment and
must immediately send to the clerk of the county court a certified copy of all docket entries, a
certified copy of the bill of costs, and the original papers in the case together with any money in
the court registry, including sums tendered pursuant to Rule 510.9(c)(5)(B).”).

                                                2
that JPM was entitled to summary judgment against the Greers and awarded court
costs.

         The Greers appeals.

                                            Analysis

         In one issue, the Greers argue that the county court lacked jurisdiction to
grant summary judgment in JPM’s favor. Essentially, the Greers contend that the
justice court forwarded the record to the county court outside of the justice court’s
plenary power, and so the county court was never vested with jurisdiction. The
existence of jurisdiction to hear an appeal is a legal question, which we review de
novo.        See Martinez v. Kanga Park, Inc., No. 01-18-01070-CV, 2019 WL
4615814, at *1 (Tex. App.—Houston [1st Dist.] Sept. 24, 2019, no pet.) (mem.
op.).

         Before turning to the merits of the Greers’ argument, we first summarize the
relevant actions in the courts below.

         May 12, 2021: Justice court signed judgment.
         May 17, 2021: The Greers filed appeal bond.
         May 17, 2021: Justice court lost plenary power.2
         May 20, 2021: JPM challenged the sufficiency of the Greers’ appeal
         bond surety.
         June 2, 2021: The Greers filed amended appeal bond.
         July 9, 2021: Justice court issued a writ of possession.
         July 12, 2021: The Greers filed a mandamus action, which was
         assigned to County Court No. 3.
         July 13, 2021: County Court No. 3 issued a temporary order staying
         execution of the writ of possession.
         2
          “A justice court loses plenary power over a case when an appeal is perfected or if no
appeal is perfected, 21 days after the later of the date judgment is signed or the date a motion to
set aside, motion to reinstate, or motion for new trial, if any, is denied.” Tex. R. Civ. P. 507.1.

                                                3
      July 26, 2021: Justice court deputy sent record to county clerk.
      July 27, 2021: Justice court recalled the writ of possession.
      September 16, 2021: County Court No. 3 dismissed mandamus action
      as moot.
      October 8, 2021: County Court No. 5 signed judgment in JPM’s
      favor.

      The Greers contend that there were two “competing actions” in county court
and that only County Court No. 3 had “proper jurisdiction” to direct the justice
court to recall the writ and to forward the case to the county court. We note that
the Greers received the relief they sought by mandamus, namely recall of the writ
and the case record forwarded to county court. Regardless, nothing that occurred
in the mandamus action had any bearing on County Court No. 5’s jurisdiction to
consider the Greers’ timely appeal of the justice court’s judgment.

      A justice court in the precinct in which real property is located has
jurisdiction over a forcible detainer suit. See Tex. Prop. Code § 24.004(a); Tex.
Gov’t Code § 27.031(a)(2). The sole issue to be determined in a forcible detainer
action is the entitlement to actual and immediate possession, and the merits of any
title dispute shall not be adjudicated. See Tellez v. Rodriguez, 612 S.W.3d 707,
709 (Tex. App.—Houston [14th Dist.] 2020, no pet.) (citing Tex. R. Civ. P.
510.3(e)).

      A forcible detainer judgment may be appealed from a justice court to the
county court for a de novo review. Tex. R. Civ. P. 510.10(c). A party may appeal
a judgment in an eviction case by filing a bond, making a cash deposit, or filing a
“Statement of Inability to Afford Payment of Court Costs” with the justice court
within five days after the judgment is signed. Tex. R. Civ. P. 510.9(a). “An appeal
[of a forcible detainer judgment] can be perfected only once.” In re White, 967
S.W.2d 507, 509-10 (Tex. App.—Houston [14th Dist.] 1998, orig. proceeding).

                                         4
      Here, the Greers perfected their appeal by timely filing a bond with the
justice court. See Tex. R. Civ. P. 510.9(a), (f). Although JPM successfully argued
that the Greers’ initial bond was defective and the Greers filed an amended bond,
the initial bond was still sufficient to invoke the jurisdiction of County Court
No. 5. See, e.g., Sherrod v. Rogers, No. 11-17-00019-CV, 2017 WL 1750081, at
*2 (Tex. App.—Eastland May 4, 2017, no pet.) (mem. op.) (“Sherrod argues that
his timely filed, but defective, appeal bond was sufficient to invoke the jurisdiction
of the county court. We agree.”). Once the Greers perfected their appeal, the
justice court was required to stay proceedings on the judgment and to
“immediately” send to the county court a certified copy of all docket entries, a
certified copy of bill of costs, and the original papers in the case together with any
money in the court registry. See Tex. R. Civ. P. 510.10(a).

      The justice court’s issuance of the writ of possession violated rule 510.10, as
the Greers’ appeal stayed all proceedings on the judgment. See id. Similarly, the
justice court violated rule 510.10 by not “immediately” sending the papers of the
case to the county court. See id. However, the Greers successfully obtained relief
as to these matters after filing a petition for writ of mandamus. And the Greers
have not cited, nor have we found, any authority holding that the justice court’s
erroneous issuance of the writ of possession or delay in transmitting the record
deprived the county court of jurisdiction over the Greers’ properly perfected
appeal. At least one court has held contrary to the Greers’ contention. See
Imperial Motor Sales Co. v. Brannon, 217 S.W. 761, 761 (Tex. App.—Fort Worth
1919, no writ) (“When plaintiff’s appeal to the county court was perfected,
jurisdiction of the suit instituted in the justice court was thereby vested in the
county court, and jurisdiction of the latter court was not destroyed by the failure of
the justice of the peace to prepare and forward to the county court a transcript from


                                          5
his docket, showing the proceedings in the case as he was required to do.”).
Likewise, the Greers cite no authority purporting to hold that a county court loses
jurisdiction over an eviction appeal simply because a party files an ancillary
mandamus proceeding.

      In sum, the Greers’ contention that County Court No. 5 lacked jurisdiction
when it signed the judgment in JPM’s favor is without merit. There being no other
challenge to the county court’s judgment, we overrule the Greers’ sole issue on
appeal.

                                   Conclusion

      We affirm the judgment of the Fort Bend County Court at Law No. 5.




                                      /s/       Kevin Jewell
                                                Justice



Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                            6